Per Curiam.
The “specification of errors of law” filed and relied on in this case assigns no error of law whatever. The first paragraph is that the judgment was “contrary to law;” how, does not appear. The second, that the judgment was contrary to evidence and the weight of evidence. The third, fifth and sixth, that the “evidence disclosed” or “showed” certain alleged facts; and the fourth, that the evidence failed to disclose any priority of contract. This is all. Not one ruling by the trial court claimed erroneous is pointed out. Under rule 145, the appeal is to be heard solely on the points of law so specified. Where none is ¡specified, the judgment will be affirmed. Kearns v. Waldron, 76 N. J. L. 370; Champlin v. Barthold, 82 Id. 13. Such will be the order in this case.